Order entered December 3, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00776-CV

                   IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN

                        On Appeal from the 254th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-16-23995

                                            ORDER
        Before the Court is the November 29, 2019 request of court reporter Elizabeth Neve

Griffin for an extension of time to file the reporter’s record. Ms. Griffin explains that she is one

of five court reporters working on the reporter’s record for this appeal. We GRANT the request

as follows. We ORDER Janet Saavedra, Official Court Reporter for the 254th Judicial District

Court, to file the complete reporter’s record by December 20, 2019. Further extension requests

will be strongly disfavored.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Saavedra; Ms.

Griffin; and all parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE